Citation Nr: 0333407	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1966.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for PTSD.  


REMAND

In January 1998 the RO denied service connection for a 
psychiatric disorder, to include PTSD.  The Board finds that 
the veteran submitted an adequate and timely notice of 
disagreement with the decision denying service connection for 
PTSD in September 1998.  See 38 C.F.R. §§ 20.201, 20.20.3000, 
20.301(a), 20.302(a) (2003).  The RO did not issue a 
statement of the case in response but erroneously issued a 
rating decision in April 1999 denying an application to 
reopen the claim for service connection for PTSD on the basis 
that new and material evidence had not been received.  The 
issue currently before the Board is not whether new and 
material evidence has been submitted to reopen the claim but 
an original claim for service connection for PTSD.  The claim 
must be remanded for the RO to issue the veteran an 
appropriate statement of the case reflecting an adjudication 
on the merits of the veteran's original claim filed in June 
1997.  

The Board further notes that the claims folder contains VA 
examinations in October 1997, August 1999 and October 1999, 
which do not contain a diagnosis of PTSD.  However, the 
veteran subsequently submitted VA records of treatment dated 
in January 2002, which reveal he is being followed at a VA 
medical facility for PTSD.  

Further review of the record does not show, and the veteran 
does not contend, that he ever engaged in combat with an 
enemy of the United States.  He claims he developed PTSD as a 
result of seeing the after effects of the bombing of the U.S. 
Embassy in Saigon and working around the morgue at Tan San 
Nhut Air Force Base as part of his administrative duties.  
The veteran's Form DD 214 reveals he was a clerk typist.  
According to his service medical records he served in the 
Republic of Vietnam from May 1965 to April 1966 at Tan San 
Hut Air Force Base.  As the veteran's claimed stressors are 
not related to combat they must be verified.  38 C.F.R. 
§ 3.304(f) (2003).  

The RO has not sent a request for verification of the 
veteran's claimed stressors to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO must request 
verification of the date of any bombing of the U.S. Embassy 
in Saigon during the period from May 1965 to April 1966, and 
records of the veteran's unit in service.  Those records may 
include information as to any duties his unit was assigned in 
the operation of the mortuary or morgue at Tan San Nhut Air 
Force Base.  

The RO requested the veteran's service personnel records from 
NPRC, only the veteran's AF Form 7, Airman Military Record 
was forwarded.  The veteran's complete service personnel file 
may contain information related to his job duties, 
performance or demeanor, which may support his claim that he 
witnessed the after effects of the bombing and was assigned 
to work at the morgue or mortuary.  

The RO must also provide the veteran and his service 
organization the appropriate notice under the VCAA, to 
include what he must show to prevail in these claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Further, the RO should be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  



Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for PTSD since service.  
After securing the necessary releases, 
the RO should obtain all records that are 
not already in the claims folder.  

3.  The RO should request from NPRC the 
veteran's complete service personnel 
file.  

4.  The RO should again ask the veteran 
to provide a statement describing his 
claimed stressors in service in 
sufficient detail as to dates, places, 
the names of organizations to which he 
was attached at the time of the event, 
the names of any individuals who 
witnessed the same events or could verify 
his presence, and his duty assignment at 
the morgue or mortuary.  Upon receipt of 
his response, the RO is to undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for PTSD.  This should 
include a request to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the date/s of any bombing of the U.S. 
Embassy during the period from May 1965 
to April 1966 and the records of the 
veteran's unit, with specific attention 
to any reference to duties at the morgue 
or mortuary.  The RO should then make a 
determination whether there is any 
credible supporting evidence that the 
veteran experienced the claimed stressors 
in service.  

5.  If and only if the requested 
development results in confirmation of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of 
determining whether such stressor(s) 
alone is sufficient to account for a 
diagnosis of any ascertained PTSD.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history provided by the RO 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the examination.

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

7.  The RO should readjudicate the issue 
of service connection for PTSD on the 
merits with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2002.

8.  If the benefit requested on appeal is 
not granted, the RO should issue an SSOC, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2002 SSOC 
and an adjudication on the merits.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




